      Case 1:16-cv-06788-PGG-JLC Document 134 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MAYAGÜEZ S.A.,

                            Plaintiff,                             ORDER

              - against -                                    16 Civ. 6788 (PGG)

 CITIGROUP, INC. and CITIBANK, N.A.,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the parties’ motions to file under seal their pre-

motion letters (Dkt. Nos. 126, 130) are denied. The Clerk of the Court is directed to terminate

the motions (Dkt. Nos. 125, 129).

               The parties are directed to file unredacted versions of these letters on the public

docket by May 22, 2020.

Dated: New York, New York
       May 18, 2020
